Landon, J.
Defendants were husband and wife, living together upon premises owned by the wife, both contributing to the household expenses. The husband bought a dog, and brought it upon the premises. The jury found, upon evidence justifying the finding, that the dog was vicious, and known by the wife to be so, and that she harbored it upon the premises with knowledge of its vicious propensities. The dog, not being confined, went upon neighboring premises, and there bit the plaintiff. Harboring this dog was the personal act of the wife; allowing it to escape, knowing that its vicious propensities might cause injury to others, was her personal tort, and she was liable for the resulting injury, Genenz v. De Forest, 2 N. Y. Supp. 152; Keenan v. Manufacturing Co., 46 Hun, 544. Being the personal tort of the wife, her husband was properly joined as defendant. Fitzgerald v. Quann, 109 N. Y. 441, 17 N. E. Rep. 354. The judgment should be affirmed, with costs. All concur.